DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/104142 (hereinafter, WASHIZU). 
Regarding claims 1 and 10, WASHIZU teaches a pneumatic tire having a tread produced using a rubber composition containing a diene rubber and hydrogenated terpene aromatic resin (Abstract). The diene rubber includes styrene butadiene rubber (SBR) including emulsion polymerization SBR (E-SBR) which has a glass transition temperature (Tg) of -45oC or higher (pp. 3-4). The “terpene aromatic resin” in the hydrogenated terpene aromatic resin is a compound obtained by copolymerizing an aromatic compound and terpene compound. The aromatic compound includes phenol compounds such as phenol, alkylphenol, alkoxyphenol, and etc. (p. 6). An example of hydrogenated terpene aromatic resin used is YS Polystar M125 (p. 7), YS Polystar M115, YS Polystar M105, YS Polystar M80, and etc. (pp. 14-15) .The amount of hydrogenated aromatic resin is 1 to 50 parts by mass with respect to 100 parts by mass of the diene rubber (Abstract; p. 9) and the amount of rubber component is 100 parts (Abstract; p. 9). 
With regard to the claim limitations, “A rubber composition for a tire tread,” It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that WASHIZU disclose a rubber composition for tires comprising as presently claimed, it is clear that the rubber composition of WASHIZU would be capable of performing the intended use, i.e. tire treads, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 4, WASHIZU teaches the hydrogenated terpene aromatic resin has a softening point of 116 to 180oC (Abstract; p.3). 
Regarding claim 6, WASHIZU teaches the emulsion polymerization SBR (E-SBR) wherein the styrene content of SBR is 19% to 60% by mass and a vinyl content of SBR is 10% to 90% mass (pp. 3-4). In the Examples, Toughden 4850 has a styrene content of 40% by weight and vinyl content of 46% by weight (p. 14). 
Regarding claim 7, WASHIZU teaches hydrogenating a double bond between a diene rubber and a terpene aromatic resin, the hydrogenation rate of the double bond is 5 to 100% (p. 3). The hydrogenated terpene aromatic resin is one in which double bonds are hydrogenated (p. 7).
Regarding claim 8, WASHIZU teaches the hydrogenated terpene aromatic resin has a hydrogenation rate of the double bond is 5 to 100% (Abstract, pp. 2-3). Preferably, the hydrogenation rat of the double bond is 11% to 80% (p. 7). 
Regarding claim 9, WASHIZU teaches the rubber composition comprises silica as reinforcing fillers (pp. 9-10). The silica is VN3: Ultrasil VN3 manufactured by Evonik (N2SA: 175 m2/g) (p. 14). In the Table, VN3 is in the amount of 10 parts by weight [0140].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/125747 (hereinafter, KATOU) in view of WO 2016/104142 (hereinafter, WASHIZU).  
Regarding claims 1-3 and 10, KATOU teaches a tire rubber composition and a tire (pneumatic tire) wherein the composition comprises (A) 0.1-45 parts by mass of terpene phenol resin per 100 parts by mass of at least one rubber component selected from natural rubber and synthetic rubber (Abstract, pp. 1-2). The rubber component includes solution polymerization styrene butadiene, emulsion polymerization styrene-butadiene rubber, preferably emulsion polymerization styrene butadiene rubber (p. 3). The terpene phenol resin has OH value of 40-150 which includes terpene phenol resins under trade names “YS Polystar” and “Mighty Ace G” (pp. 3 and 5). More specifically, YS Polystar T145 has an OH value of 70 mgKOH/g, YS Polystar T100 has an OH value of 70 mgKOH/g, YS Polystar T80 has an OH value of 70 mgKOH/g, and Might Ace G125 has an OH value of 140 mg/KOH/g (p. 5). Note: YS Polystar are hydrogenated resins. 
However, KATOU does not teach the emulsion-polymerized styrene-butadiene rubber having a glass transition temperature of -50oC or lower. 
In the same field of endeavor or rubber composition, WASHIZU teaches a pneumatic tire having a tread produced using a rubber composition containing a diene rubber (Abstract). The diene rubber includes styrene butadiene rubber (SBR) including emulsion polymerization SBR (E-SBR) which has a glass transition temperature (Tg) of -45oC or higher (pp. 3-4). Styrene butadiene rubber is preferred from the viewpoint of grip performance in applications where grip performance is highly expected for competition and passenger cars (p. 4). 
Given KATOU teaches the rubber composition for tires preferably comprises emulsion polymerization styrene-butadiene rubber as the rubber component, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the emulsion styrene butadiene rubber (E-SBR) of WASHIZU with the rubber composition of KATOU for the benefit of obtaining grip performance for competition and passenger cars as taught by WASHIZU. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to the claim limitations, “A rubber composition for a tire tread,” It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that KATOU disclose a rubber composition for tires comprising as presently claimed, it is clear that the rubber composition of KATOU would be capable of performing the intended use, i.e. tire treads, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 4 and 5, the rubber composition comprises the terpene phenol resin has OH value of 40-150 which includes terpene phenol resins under trade names “YS Polystar” and “Mighty Ace G” (pp. 3 and 5). More specifically, YS Polystar T145 has a OH value of 70 mgKOH/g and a softening point of 145oC, YS Polystar T100 has a OH value of 70 mgKOH/g and a softening point of 100oC,  and Might Ace G125 has a OH value of 140 mg/KOH/g and softening point of 125oC (p. 5). 
Regarding claim 6, WASHIZU teaches the emulsion polymerization SBR (E-SBR) wherein the styrene content of SBR is 19% to 60% by mass and a vinyl content of SBR is 10% to 90% mass (pp. 3-4). In the Examples, Toughden 4850 has a styrene content of 40% by weight and vinyl content of 46% by weight (p. 14). 
Regarding claims 7 and 8, KATOU the rubber composition comprises the terpene phenol resin has OH value of 40-150 which includes terpene phenol resins under trade names “YS Polystar” and “Mighty Ace G” (pp. 3 and 5). More specifically, YS Polystar T145 has a OH value of 70 mgKOH/g and a softening point of 145oC, and YS Polystar T100 has a OH value of 70 mgKOH/g and a softening point of 100oC (p. 5). Note: YS Polystar possess a double bond other than an aromatic ring and a double bond of an aromatic ring are hydrogenated and have a hydrogenation rate of 70% or more. 
Regarding claim 9, KATOU teaches the rubber composition comprises silica as a reinforcing fillers in the amount of 50-150 mass parts with respect to 100 mass parts of rubber components (p. 4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763